Citation Nr: 1029603	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-16 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of shrapnel 
wounds to the face and neck.

2.  Entitlement to service connection for residuals of shrapnel 
wounds to the back.

3.  Entitlement to service connection for a thyroid disorder, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for a respiratory disorder, 
claimed as chronic obstructive pulmonary disease, to include as 
due to herbicide exposure.

5.  Entitlement to service connection for a heart disorder, to 
include as secondary to a service-connected disorder.

6.  Entitlement to service connection for a dental disorder, 
claimed as loss of teeth, to include entitlement to VA dental 
treatment and/or for the purpose of establishing entitlement to 
compensation.

7.  Entitlement to service connection for a prostate disorder, to 
include as due to herbicide exposure.

8.  Entitlement to service connection for diabetes mellitus, type 
2, also claimed as hypoglycemia, to include as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to November 
1975.  He was awarded the Purple Heart medal, the Bronze Star 
Medal, and the Vietnam Cross of Gallantry with Palm, among other 
decorations.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judges in December 2009.  A transcript 
of that hearing has been added to the claims file.

The Veteran's appeal was remanded by the Board in July 2007.  
Specifically, the issues on appeal had been denied in the July 
2005 rating decision, and the Veteran had filed a notice of 
disagreement in August 2005.  However, at the time of the Board's 
July 2007 decision on other issues, a statement of the case had 
yet to be issued; therefore, remand was required.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).  The statement of the case was 
issued in May 2008, and the Veteran perfected his appeal via VA 
Form 9, Appeal to the Board of Veterans' Appeals, in June 2008.  
Accordingly, the Board finds that there has been substantial 
compliance with the directives of the July 2007 Remand in this 
case, such that an additional remand to comply with such 
directives is not required.  See Stegall v. West, 11 Vet. App. 
268 (1998).

In his June 2008 VA Form 9, the Veteran perfected an appeal with 
respect to the issues of entitlement to service connection for 
chloracne due to herbicide exposure; a back disorder; a right 
shoulder disorder; and a bilateral lower extremity disorder 
claimed as leg cramps.  However, in a July 2009 written 
statement, the Veteran requested that these issues be withdrawn 
from his appeal.  38 C.F.R. §§ 20.202, 20.204 (2009).  
Accordingly, they are no longer before the Board for appellate 
consideration.  

The Veteran's claim for residuals of shrapnel wounds to the face 
and neck also originally included wounds to the eyes.  However, 
by a May 2008 rating decision, service connection for residual 
left eye corneal scar was granted, based on the March 2008 VA 
examination.  Accordingly, the Board has reframed the issue to 
include only those areas for which service connection has yet to 
be granted.

The issues of entitlement to service connection for residuals of 
shrapnel wounds to the back, entitlement to service connection 
for a respiratory disorder, and entitlement to service connection 
for a heart disorder, and entitlement to service connection for a 
dental disorder are addressed in the Remand portion of the 
decision below and are remanded to the Appeals Management Center 
in Washington, D.C.


FINDINGS OF FACT

1.  A current diagnosis of hypothyroidism is of record.

2.  The Veteran's service treatment records show no evidence of a 
thyroid disorder in service or at service separation.

3.  The probative and persuasive evidence of record does not 
reflect that residuals of shrapnel wounds to face or neck that 
constitute a currently diagnosed disability for VA purposes.

4.  The probative and persuasive evidence of record does not 
relate the Veteran's thyroid disorder to his military service, to 
include presumed exposure to herbicides.

5.  Prior to the promulgation of a decision in the appeal, the 
Veteran requested a withdrawal of the issues of entitlement to 
service connection for a prostate disorder and entitlement to 
service connection for diabetes mellitus, type 2.


CONCLUSIONS OF LAW

1.  Residuals of shrapnel wounds to the face and neck were not 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  A thyroid disorder was not incurred in, or aggravated by, 
active military service, and may not be presumed to have been so 
incurred, to include as a result of exposure to herbicides during 
service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 4.9 (2009).

3.  The criteria for withdrawal of a substantive appeal by the 
Veteran, for the issue of entitlement to service connection for a 
prostate disorder, are met.  38 U.S.C.A. § 7105(b) (2), (d) (5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

4.  The criteria for withdrawal of a substantive appeal by the 
Veteran, for the issue of entitlement to service connection for 
diabetes mellitus, type 2, are met.  38 U.S.C.A. § 7105(b) (2), 
(d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  May 2005 and July 2005 letters satisfied 
the duty to notify provisions; an additional letter was sent in 
March 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, 
the Veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability rating 
in a March 2006 and the March 2008 letters.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, that 
he is in receipt of disability benefits from the Social Security 
Administration (SSA); therefore, the RO's failure to request and 
obtain any relevant SSA records was not in error.  38 C.F.R. 
§ 3.159 (c) (2).  VA examinations were conducted in March 2005 
and March 2008; the record does not reflect, that this 
examination was inadequate for rating purposes.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge (VLJ) who conducts a hearing fulfill 
two duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the VLJ noted the basis of 
the prior determination and noted the element of the claim that 
was lacking to substantiate the claim for benefits.  The VLJ 
specifically noted the issues on appeal and the Veteran 
acknowledged his understanding that those issues were on appeal.  
The representative and the VLJ then asked questions to ascertain 
whether the Veteran's disability had worsened since his prior 
evaluation.  In addition, the VLJ sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim.  The representative specifically 
asked the Veteran about his shrapnel wounds and his experience in 
service as well as about medical treatment for those wounds.  The 
representative also asked about the Veteran's hypothyroidism and 
the Veteran and his wife testified about that disability and its 
origins and treatment.  The representative also elicited 
testimony about the denial disability claim, the respiratory 
disability claim, and the coronary artery disease claim.  There 
was testimony about medical treatment and experiences in service 
and since service as well as argument advanced that  some of 
these disabilities were related to the already service connected 
PTSD.

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the element necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the element 
necessary to substantiate his claim for benefits.  The Veteran's 
representative and the VLJ asked questions to draw out the 
Veteran's current level of disability, the only element of the 
claim in question.  As such, the Board finds that, consistent 
with Bryant, the VLJ complied with the duties set forth in 38 
C.F.R. 3.103(c)(2) and that any error in notice provided during 
the Veteran's hearing constitutes harmless error.  

All the evidence in the Veteran's claims file has been thoroughly 
reviewed.  Although an obligation to provide sufficient reasons 
and bases in support of an appellate decision exists, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the most 
salient and relevant evidence, and on what the evidence shows or 
fails to show with respect to the appeal.  The Veteran must not 
assume that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that reasons for 
rejecting evidence favorable to the claimant be addressed).  

In this case, the Veteran contends that he sustained shrapnel 
wounds in service, to his face and neck that have left him with 
residual scars.  He testified at his January 2010 Board hearing 
that his scars are embarrassing.  He also asserts that his 
currently diagnosed thyroid disorder is related to his military 
service, specifically to exposure to herbicides during his 
service in Vietnam.  He claims that the thyroid disorder must be 
related to service as it was diagnosed soon after service, in the 
1980s.

Service Connection Claims

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

Shrapnel Wounds: Face and Neck

As noted in the Introduction, the Board notes that based on the 
result of the March 2008 VA eyes examination, service connection 
for a residual left eye corneal scar was granted in the May 2008 
rating decision.  Accordingly, consideration is now given to the 
Veteran's remaining claims of service connection for residuals of 
shrapnel wounds to the face and neck.  

However, there is no evidence that the Veteran has residuals of 
shrapnel wounds to the face and neck that constitute a current 
disability.  The Veteran's service treatment records reflect that 
the Veteran had several small scars on his right upper arm on 
service entrance in September 1962, had a sebaceous cyst removed 
in February 1971, and had an inclusion cyst of the left chest 
area removed in February 1975.  However, no skin abnormalities, 
to include scars, on the face or neck are noted to have been due 
to shrapnel injury.  Indeed, the Veteran submitted multiple June 
2006 lay statements from fellow soldiers that they each remember 
him getting hit with shrapnel on his arm, but neither the March 
2003 nor the March 2008 VA skin examinations showed evidence of a 
residual scar on the face or neck.  Indeed, those VA examinations 
noted scattered open comedones on his mouth and proximal cheek 
regions bilaterally, and evidence of acne scarring, but found 
that it was due to a skin disorder, not to shrapnel.  

Without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that 
service connection requires a showing of current disability); 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  The Board does 
not, and has not, rejected the Veteran's statements that he was 
hit by shrapnel during service, and recognizes his assertion that 
being hit with shrapnel was the basis on which is Purple Heart 
medal was awarded.  Indeed, especially with respect to skin 
disorders, the Veteran's statements concerning the existence of 
his scars are competent lay evidence that they exist.  See 
Davidson, 581 F.3d at 1315-1316.  However, there is simply no 
evidence that the inservice shrapnel injuries resulted in scars 
or other residual disability, as none was found on two separate 
VA examinations; the scars noted at that time were not from 
shrapnel but from a skin disease.  Accordingly, service 
connection for residuals of shrapnel wounds of the face and neck 
is not warranted.

Because the probative and persuasive evidence does not reflect 
the existence of current residuals of shrapnel wounds of the face 
or neck, the preponderance of the evidence is against his claim 
for service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 38 
C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Thyroid Disorder

The Veteran's service personnel records reflect that he served in 
Vietnam for the purposes of the controlling regulations from 
August 1970 to May 1971; therefore, he is considered to have been 
exposed to herbicides.  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a) (6) (iii) (2009).  VA regulations also provide 
that, if a veteran was exposed to an herbicide agent during 
active service, presumptive service connection may be warranted 
for chloracne or other acneform diseases consistent with AL 
amyloidosis, chloracne, diabetes mellitus, type II; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft- tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. §§ 3.307, 3.309; see also 78 Fed. Reg. 21,258 (May 7, 
2009).

The Veteran's diagnosed hypothyroidism and goiter are not among 
those disorders for which service connection may be presumptively 
granted on the basis of exposure to herbicides.  38 C.F.R. §§ 
3.309(f).  However, the United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 98-
542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a 
veteran from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994); the United States Court of Appeals for Veterans Claims has 
specifically held that the provisions of Combee are applicable in 
cases involving herbicide exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  

Therefore, service connection on a direct basis has also been 
considered.  The Veteran's service treatment records show no 
evidence of any thyroid abnormalities, or a diagnosed thyroid 
disorder, to include the September 1972 service separation 
examination.  Subsequent to service, hypothyroidism was first 
noted in an October 1988 VA outpatient treatment record, and 
private and VA outpatient treatment records dated from that time 
through September 2007 note that it was originally diagnosed in 
March 1988, when a 2-inch diameter goiter was discovered, and 
thyroid replacement medication was begun.  However, the probative 
and persuasive evidence of record does not relate the Veteran's 
thyroid disorder to his military service.  There are no opinions 
of record relating the disorder to service or any incident 
therein, and as the disorder was first diagnosed in March 1988, 
almost 13 years after separation from service, continuity of 
symptomatology of the thyroid disorder is not shown.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  Accordingly, service 
connection for a thyroid disorder is not warranted.

Because the probative and persuasive evidence does not relate the 
Veteran's thyroid disorder to his military service or 
presumptively to herbicide exposure, the preponderance of the 
evidence is against his claim for service connection.  As such, 
the benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 
54-56.

Withdrawal of Issues on Appeal

By a rating decision dated in July 2005, the Veteran's claims for 
entitlement to service connection for a prostate disorder, and 
for diabetes mellitus, type 2, were denied.  The Veteran 
ultimately perfected an appeal as to this issue in June 2008.  
However, at his December 2009 Board hearing, the Veteran stated 
that he wished to withdraw these issues from his appeal.

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision. 38 
C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the 
claimant or by her or her authorized representative.  38 C.F.R. § 
20.204(a).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b) (1).

Because the Veteran requested that the issues of entitlement to 
service connection for a prostate disorder and for diabetes 
mellitus, type 2, be withdrawn at his December 2009 Board 
hearing, there remains no allegations of errors of fact or law 
for appellate consideration with respect to these issues.  The 
Board consequently does not have jurisdiction to review the 
appeal with respect to these issues, and they are dismissed.


ORDER

Service connection for residuals of shrapnel wounds to the face 
and neck is denied.

Service connection for a thyroid disorder is denied.

The appeal as to the issue of entitlement to service connection 
for a prostate disorder is dismissed.

The appeal as to the issue of entitlement to service connection 
for diabetes mellitus, type 2, is dismissed.



REMAND

In a June 2006, a fellow service member of the Veteran emailed 
his statement that he remembered the Veteran being hit across the 
back with shrapnel while they were in Vietnam.  At the March 2008 
VA dermatology examination, physical examination noted some 
pitted scars on the Veteran's upper back, described as ice pick 
scars, which were smooth and pitted, and mildly disfiguring, but 
without ulceration, adherence to underlying tissue, or functional 
limitation.  However, at the previous VA examination in March 
2005, the Veteran was noted to have scattered open comedones on 
his back from his neck to his flanks, which were superficial and 
deep, and may have resulted in scarring.  Therefore, it cannot be 
determined from the evidence of record whether the Veteran's back 
scars were caused by shrapnel, or by a skin infection or disease.  
Accordingly, a new VA skin examination must be conducted to 
reconcile this evidence.  

The Veteran asserts that his chronic obstructive pulmonary 
disorder is related to service.  Specifically, he argues that he 
was provided with cigarettes during service, first began smoking 
at that time, and was consequently unable to stop, particularly 
because he used cigarette smoking in self-medicating his service-
connected posttraumatic stress disorder (PTSD).  Chronic 
obstructive pulmonary disease has been diagnosed since at least 
September 2004, with VA and private treatment records dated 
through January 2008 showing continued diagnoses, as well as the 
use of both an inhaler and a nebulizer due to the disease's 
severity.  

At the January 2010 Board hearing, the Veteran's representative 
raised the question of whether the Veteran's chronic obstructive 
pulmonary disease could be found service-connected in light of a 
2003 VA General Counsel Opinion, which concluded that the legal 
bar to service connection for a disability attributable to 
tobacco use does not bar a finding of secondary service 
connection for a disability related to the Veteran's use of 
tobacco products after the Veteran's service, where that 
disability is proximately due to or aggravated by a service-
connected disability that is not service connected on the basis 
of being attributable to the Veteran's use of tobacco products 
during service.  VAOPGCPREC 6-2003 (October 28, 2003).  In other 
words, secondary service connection may be established for 
disability related to postservice tobacco use that is the result 
of or aggravated by a service-connected disability unrelated to 
tobacco use.  See id.  The opinion further held that VA 
adjudicators must resolve (1) whether the service-connected 
disability caused the Veteran to use tobacco products after 
service; (2) if so, whether the use of tobacco products as a 
result of the service-connected disability was a substantial 
factor in causing a secondary disability; and (3) whether the 
secondary disability would not have occurred but for the use of 
tobacco products caused by the service-connected disability.  If 
these questions are answered in the affirmative, the secondary 
disability or death may be service-connected.  See id.

In a November 2009 opinion letter, the Veteran's private 
physician noted that the Veteran only began smoking in the early 
1960s, when cigarettes were provided to him in his C-rations, and 
had never been able to stop, and indicated his belief that the 
Veteran's long-term smoking was a PTSD coping mechanism, which he 
was only able to stop when he was informed that continuing to 
smoke would prohibit lifesaving heart surgery.  Thus, there is at 
least an indication in the record that the Veteran's tobacco 
abuse is related to his PTSD.  However, the private physician is 
not a psychologist or psychiatrist, and his opinion lacks 
sufficient rationale to be considered probative.  Therefore, the 
Board finds that remand of this issue is required so that a 
psychiatric evaluation, and opinion, may be obtained.

Additionally, the Veteran reported at his January 2010 Board 
hearing that he had been treated for a heart disorder, 
specifically coronary artery disease, at a private hospital in 
the summer of 2009.  Review of the record reveals that these 
records are not associated with the claims file.  Accordingly, 
they must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363, 
369 (1992).  Moreover, there is evidence in the Veteran's service 
treatment records, to include a May 1975 record and the October 
1975 report of medical history, that the Veteran experienced 
cardiovascular symptoms such as chest pain and heart palpitations 
during an anxiety reaction.  The Board also notes that the 
Veteran's service-connected PTSD has been evaluated as 100 
percent since December 2004, five years prior to the Veteran's 
diagnosis of coronary artery disease.  Accordingly, an opinion 
must be obtained as to whether the Veteran's heart disorder was 
caused by, or aggravated by, his service-connected PTSD.  

Finally, the Veteran asserted at his January 2010 Board hearing 
that he entered service with no dental disorders or 
abnormalities, but by 1970, began to require tooth extraction and 
dentures.  His service treatment records show extensive dental 
work beginning in 1970, to include extraction of many teeth, and 
his October 1975 service separation examination was remarkable 
for dentures.  Subsequent to service, an April 2008 lay statement 
from the Veteran's father noted that the Veteran had perfect 
teeth before he entered the military, but that he and the 
Veteran's mother both wondered why his teeth started to fall out 
after he went to Vietnam.  

VA compensation is only available for certain types of dental and 
oral conditions listed under 38 C.F.R. § 4.150.  The types of 
dental conditions covered are: loss of teeth due to bone loss of 
the body of the maxilla or the mandible due to trauma or disease 
such as osteomyelitis, but not periodontal disease.  See 38 
C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2009).  
Otherwise, a veteran may be entitled to service connection for 
dental conditions including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
(i.e., gum) disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria are 
met.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 
17.161 (2009).  The rating activity should consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the condition 
was incurred or aggravated in line of duty during active service 
and, when applicable, to determine whether the condition is due 
to combat or other inservice trauma, or whether the Veteran was 
interned as a prisoner of war.  See 38 C.F.R. § 3.381(b) (2009).

Although the Veteran is currently diagnosed with various dental 
problems, it remains unclear whether the Veteran is diagnosed 
with a dental condition for which disability compensation may be 
provided; specifically, loss of teeth due to bone loss of the 
body of the maxilla or the mandible due to trauma or disease such 
as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 
4.150, Diagnostic Code 9913; 17.161(a) (2009).  Moreover, 
although the Veteran's service treatment records clearly reflect 
significant dental work, it would be improper for the Board to 
determine whether these records constitute evidence of a dental 
disorder for which service connection may be granted.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).  Accordingly, remand is required so 
that a VA dental examination can be conducted.  

Accordingly, the issues of entitlement to service connection for 
residuals of shrapnel wounds of the back, entitlement to service 
connection for a respiratory disorder, entitlement to service 
connection for a heart disorder, and entitlement to service 
connection for a dental disorder are remanded for the following 
actions:

1.	Contact the Veteran and afford him the 
opportunity to identify or submit any 
additional pertinent evidence in support 
of his claim.  Specifically, indicate that 
VA is aware that he was treated for a 
heart disorder at Phoenix Heart Hospital 
in 2009, and request that the Veteran 
provide those records or authorization 
such that the RO may obtain them.  Based 
on the Veteran's response, attempt to 
procure copies of all identified records.  
Document all attempts to secure this 
evidence in the claims file.  If, after 
making reasonable efforts to obtain any of 
these records, the RO is unable to secure 
same, notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
Provide a reasonable amount of time in 
which the Veteran and his representative 
may respond.

2.	Once the development discussed above has 
been completed, schedule the Veteran for a 
VA heart examination to determine the 
etiology of any heart disorder found.  The 
claims file and a copy of this Remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests, including 
radiographic studies, deemed necessary for 
an accurate assessment must be conducted.  
The examiner must record all pertinent 
medical complaints, symptoms, and clinical 
findings, and must review the results of 
any testing prior to completion of the 
report.  Following a review of the service 
and postservice medical records, the 
examiner must state whether it is at least 
as likely as not (50 percent probability 
or more) that any diagnosed heart disorder 
is related to the Veteran's military 
service, or whether it is at least as 
likely as not (50 percent probability or 
more) that it was caused or aggravated by 
a service-connected disorder, to include 
PTSD.  The examiner is also asked to opine 
as to whether the Veteran's long-term 
tobacco abuse disorder was a factor in the 
development of his heart disorder, and if 
so, to what extent.  A complete rationale 
for all opinions must be provided.

3.	Schedule the Veteran for a VA mental 
disorders examination to determine the 
etiology of the Veteran's tobacco abuse.  
The examiner should review the Veteran's 
claims file, and indicate such review in 
his examination report.  After a thorough 
review of the Veteran's claims file and an 
interview of the Veteran, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (i.e., is 
there at least a 50 percent probability) 
that the Veteran has, or had in the past, 
a tobacco abuse disorder which was caused 
by, or otherwise related to a service-
connected disorder, to include his 
service-connected PTSD.  A detailed 
rationale should be provided for any 
opinion offered.  

4.	Schedule the Veteran for a VA dental 
examination.  The VA examiner should 
identify the Veteran's current dental 
disabilities and should specifically 
indicate whether the Veteran has loss of 
teeth due to bone loss of the body of the 
maxilla or the mandible due to trauma or 
disease such as osteomyelitis.  The 
examiner should also render an opinion, 
based on the entire medical history, as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
of the Veteran's currently diagnosed 
dental disabilities are a result of an 
incident in service, to include the 
Veteran's claimed causes of exposure to 
herbicides, lack of dental treatment 
during his Vietnam service, and/or lack of 
proper dental care (water, preventive 
treatment) availability during service.  A 
complete rationale should be provided for 
any opinion provided.  

5.	Schedule the Veteran for a VA skin 
examination to determine the nature and 
etiology of any shrapnel wounds to the 
back that are found.  The claims file and 
a copy of this Remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests deemed necessary for an 
accurate assessment must be conducted.  
The examiner must record all pertinent 
medical complaints, symptoms, and clinical 
findings, to include in photographs if 
deemed appropriate, and must review the 
results of any testing prior to completion 
of the report.  Following a review of the 
service and postservice medical records, 
the examiner must state whether it is at 
least as likely as not (50 percent 
probability or more) that any scars found 
on the Veteran's back are due to shrapnel 
wounds incurred in service, to a skin 
infection or disease, or some other cause.  
A complete rationale for all opinions must 
be provided.

6.	Notify the Veteran that it is his 
responsibility to report for any 
examination scheduled and to cooperate in 
the development of the claim.  Remind the 
Veteran that the consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for the aforementioned examination, 
obtain documentation showing that notice 
scheduling the examination was sent to the 
last known address of record, and indicate 
within that documentation whether any 
notice that was sent was returned as 
undeliverable.

7.	When the above development has been 
completed, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, provide an additional 
supplemental statement of the case to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, return 
the appeal to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


